Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledy (“Ledy 33w 9.84 Inch 3630lm 5730 SMD Led Ceiling Light Fixtures Replacement Panel Retrofit Board Light Bulb Replace Incandescent Fluorescent Bulb Round Tube (White)”, hereinafter referred to as Ledy).


    PNG
    media_image1.png
    509
    577
    media_image1.png
    Greyscale

Regarding claim 1, Ledy discloses a lighting fixture (see annotated Fig. 1 above), comprising: 
one or more first lighting elements (LE1, see annotated Fig. 1 above) positioned within or along a lighting housing (Housing, see annotated Fig. 1 above); 
one or more second lighting elements (LE2, see annotated Fig. 1 above) positioned within or along a circumference or perimeter of the lighting housing; and 
control circuitry (Controller/Driver, see annotated Fig. 1 above) configured to control one or more parameters (Light Color – White 6000-6500k, Driver : Input AC85-265v 50/60Hz for global use), associated with the one or more first lighting elements and the one or more second lighting elements, 
wherein: the one or more second lighting elements have a light-emitting surface that is oriented in a downward direction relative to the circumference or perimeter of the lighting housing (see annotated Fig. 1 above); and the one or more parameters include color temperature (Light Color – White 6000-6500k).
Regarding claim 2, Ledy discloses the lighting fixture of claim 1, wherein each first lighting element (LE 1) of the one or more first lighting elements is associated with a unique lighting zone (inner zone of the Lighting Fixture) of a plurality of lighting zones (inner and outer zones).
Regarding claim 3, Ledy discloses the lighting fixture of claim 2, wherein the plurality of lighting zones (inner and outer zones) may overlap (inherent for LE 1 and LE 2 when they are lit).
Regarding claim 4, Ledy discloses the lighting fixture of claim 1, wherein the downward direction emission of the light by the one or more second lighting elements (LE 2) defines a downward lighting zone extending downward from the lighting housing (see annotated Fig. 1 above).
Regarding claim 6, Ledy discloses the lighting fixture of claim 1, wherein the control circuitry is responsive to signals received from wall mounted switch circuitry (Intended since “Driver : Input AC85-265v 50/60Hz for global use, For home and office, Ceiling light.”)
Regarding claim 7, Ledy discloses the lighting fixture of claim 1, wherein the one or more parameters further include one or more of direction, dim level, or voltage (Driver : Input AC85-265v 50/60Hz for global use).
Regarding claim 8, Ledy discloses the lighting fixture of claim 7, wherein the control circuitry comprises driver circuitry for controlling the one or more parameters (Driver : Input AC85-265v 50/60Hz for global use).
	Method claims 12-15, 18, and 19 are essentially the same in scope as claims 1-4 and 6-8 and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-11, 16, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledy in view of Hawkins et al. (US 2018/0311386 A1, hereinafter referred to as Hawkins).
Regarding claim 5, Ledy discloses all the features and limitations as discussed above but does not disclose wherein the control circuitry is responsive to signals received from a remote computing device.
Hawkins discloses control circuitry (120, Fig. 2; 520, 568, 564, Fig. 9D) is responsive to signals received from a remote computing device (572, 576, Fig. 9D) for the purpose of controlling the lighting elements in response to an operating mode, a dim level, a schedule or a table, or other parameter(s) or setting(s) (paragraphs [0073]-[0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the Controller/Driver of Ledy with the Controller (520) and LED Driver circuit (564, 568) of Hawkins in order to control the lighting elements (LE 1, LE 2) in response to an operating mode, a dim level, a schedule or a table, or other parameter(s) or setting(s) (paragraphs [0073]-[0074]).
Regarding claim 9, Ledy discloses all the features and limitations as discussed above but does not disclose wherein the control circuitry is configured to adjust one or more parameters for any of the one or more first lighting elements and the one or more second lighting elements in accordance with a designated theme of a plurality of programmable themes.
Hawkins discloses control circuitry (120, Fig. 2; 520, 568, 564, Fig. 9D) controlling the lighting elements in response to an operating mode, a dim level, a schedule or a table, or other parameter(s) or setting(s) (paragraphs [0073]-[0074], Hawkins) in accordance with a designated theme of a plurality of programmable themes (Figs. 9E, 9F, paragraph [0149], Hawkins).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the Controller/Driver of Ledy with the Controller (520) and LED Driver circuit (564, 568) of Hawkins in order to control the lighting elements (LE 1, LE 2) in response to an operating mode, a dim level, a schedule or a table, or other parameter(s) or setting(s) (paragraphs [0073]-[0074], Hawkins) in accordance with a designated theme of a plurality of programmable themes (Figs. 9E, 9F, paragraph [0149], Hawkins).
Regarding claim 10, Ledy discloses the lighting fixture of claim 9, wherein a theme of the plurality of programmable themes includes one or more of office lighting, desk lighting, kitchen lighting, evening lighting, night light lighting, or dining lighting (Figs. 9E, 9F, Paragraph [0149], Hawkins).
Regarding claim 11, Ledy discloses the lighting fixture of claim 1, wherein one or more of the one or more first lighting elements are operable independently from one or more of the one or more second lighting elements (Fig. 9D, paragraph [0103], Hawkins).
	Method claims 16, 17 and 20-22 are essentially the same in scope as claims 5 and 9-11 and are rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844